DETAILED ACTION
Claims 1-9 are currently pending and being examined.
Election/Restrictions
Applicant’s election without traverse of Species F, exemplified by Figure 18 and drawn to claims 1-9, in the reply filed on 04/07/2021 is acknowledged.  The examiner notes that pump 624 in Figure 18 is also shown in Figures 20 and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the initial portion generally increases at a slow rate" in claim 5 is a relative term which renders the claim indefinite.  The term "slow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "generally slightly slower rate" in claim 7 is a relative term which renders the claim indefinite.  The term "generally slightly slower rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite There is no frame of reference to determine the “generally slightly slower rate”.  What rate is it being compared to?  Is it being compared to the “generally increases at a greater rate closer to the second positioning” in claim 7 or one of the previously recited initial portion having a “first overall rate” or final portion having a “third overall rate” in claim 1?
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102 provided to the unit
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0078565 to Carmen et al. (hereafter “Carmen”).
    PNG
    media_image1.png
    829
    658
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    588
    media_image2.png
    Greyscale

Regarding Independent Claim 1, Carmen (exemplified by Figures 1-3 and 4B reproduced above) discloses a pump arrangement for powering a pump in providing a controlled volume of water to a drip nozzle in a drip-feed humidifier, the pump arrangement comprising:             a pump (100) having a solenoid (113);            a processing unit (drive control module 112); and             a power supply (power source 108 / power input 110) electrically connected to the solenoid via a switch (S) (switching circuit 128) which is controlled by the processing unit (“The switching circuit (128) is operable to, based on drive signals received from the microprocessor (130) and power received from the signal conditioner (126), energize .
    PNG
    media_image3.png
    602
    907
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carmen.
Regarding Dependent Claims 2-9, Carmen discloses the invention as claimed and discussed previously, but not yet discussed are the claim limitations reciting “wherein the second overall rate is greater than the first overall rate” (claim 2), “wherein In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).               Carmen teaches methods of driving the pump by adjusting voltage levels as exemplified in Figures 5 and 6 and further teaches that “While all of the steps of this method (300) may be performed automatically in some implementations, it should be understood that in other implementations one or more of the shown steps or related steps may be manually performed (e.g., configuring a voltage test interval, triggering a voltage test interval, configuring a polynomial for determining pulse width, etc.) by a person installing or activating the pump (100). Initially, the microprocessor will collect voltage data (block 302) associated with the power source (108) from the signal conditioner (126), voltmeter, or another device. This could include incoming voltage data over a period of time, with the period of time being arbitrary, configurable, or automatically selected in real-time.” (Paragraph 0032).               The solenoid driven pump taught by Carmen is capable of being driven in the claimed manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Carmen and to optimize the pump drive through routine experimentation to achieve each of the claimed drive steps and profiles (Carmen paragraph 0032 and MPEP 2144.05 II).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,024,071 to Heimberg et al. teaches a method for energizing a coil of a solenoid-operated reciprocating pump.
U.S. Patent No. 4,668,854 to Swan teaches a humidification system having a control circuit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571)270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.A.M/
Stephen A. MickExaminer, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746